                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


DESHAWN M. SMITH,
                                                     Civil No. 2:20-CV-00640
                                                     Crim No. 2:14-CR-00127(13)
       Movant,                                       CHIEF JUDGE ALGENON L. MARBLEY
                                                     Magistrate Judge Chelsey M. Vascura
       v.

UNITED STATES OF AMERICA,

       Respondent.


                             REPORT AND RECOMMENDATION

       Movant, a federal prisoner, has submitted a pro se motion to vacate his sentence under 28

U.S.C. § 2255. (ECF No. 1649.) The case was referred to the Magistrate Judge pursuant to 28

U.S.C § 636(b) and Columbus' General Order 14-1 regarding assignments and references to

United States Magistrate Judges.

       Pursuant to Rule 4(b) of the Rules Governing Section 2255 Cases in the United States

District Courts (“the Habeas Rules”), the Court must conduct a preliminary review and

determine whether “it plainly appears from the motion, any attached exhibits, and the record of

prior proceedings that the moving party is not entitled to relief.” If it does so appear, the motion

must be dismissed. Id. The Court is authorized to dismiss a motion that appears legally

insufficient on its face, see McFarland v. Scott, 512 U.S. 849, 856 (1994), or one that states

“only bald legal conclusions with no supporting factual allegations,” Pettigrew v. United States,

480 F.2d 681, 684 (6th Cir. 1973) (quoting Sanders v. United States, 373 U.S. 1, 19 (1963)). For

the following reasons, the Magistrate Judge RECOMMENDS that the motion be DENIED

because it is time-barred.
                                 Facts and Procedural History

       Pursuant to a superseding indictment, Movant was charged with one count of conspiracy

with intent to commit racketeering in violation of 18 U.S.C. § 1962(d) (Count One); one count of

murder in aid of racketeering in violation of 18 U.S.C. §§ 1959(a)(1) and 2 (Count Thirteen); one

count of murder through the use of a firearm during and in relation to a drug trafficking crime in

violation of 18 U.S.C. §§ 924(c); 924(j)(1) and 2 (Count Fourteen); one count of felon in

possession of a firearm in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2) (Count Thirty-Six);

and one count of possession with intent to distribute heroin in violation of 21 U.S.C. §§

841(a)(1) and (b)(1)(c) (Count Thirty-Seven). (ECF No. 300.) Pursuant to a negotiated plea

agreement, Movant pleaded guilty to and was convicted of Count One. (ECF Nos. 1296, 1297,

1463.) In exchange, Respondent agreed to dismiss all other counts. (Id.) The Court sentenced

Movant to a term of 360 months of imprisonment to be followed by a 5-year term of supervised

release and ordered Movant to pay a special assessment and restitution. (ECF No. 1463.) The

Court entered judgement of sentence on March 1, 2017. (Id.)

       Petitioner did not directly appeal that judgment. Instead, on January 16, 2020, Movant

executed his motion to vacate. (ECF No. 1649, at PAGE ID # 19591.) In that motion, Movant

alleges that he received ineffective assistance of counsel. Specifically, Movant alleges that

counsel erred by advising him to plead guilty to murder charges (Ground One) and by failing to

argue that conspiracy to violate the RICO statutes does not constitute a crime of violence

(Ground Three). (Id., at PAGE ID # 19583, 19588.) Movant also alleges that he is entitled to

relief because RICO conspiracy does not constitute a crime of violence (Ground Two). (Id., at

PAGE ID # 19584.) Movant further alleges that his lawyer “ignored [his] request to file a direct

appeal.” (Id., at PAGE ID # 19584.) Movant asserts that his motion should be considered timely



                                                 2
because he “was waiting for [his] lawyer to file [his] notice for [his] appeal, and upon finding out

that [the lawyer] failed to do so [Movant] began [his] own research and found that [he] could

attack these issues through 28 U.S.C. § 2255.” (Id., at PAGE ID # 19590.) Movant also

indicates that because he is not a lawyer, he is unfamiliar with the applicable deadlines and that

because his facility is subject to many lockdowns, he was hindered in his ability to obtain

paperwork that he needs to conduct proper research. (Id.) Movant does not indicate when he

placed his motion to vacate in the prison mail system. (Id., at PAGE ID # 19591.)

                                        Law and Analysis

       Movant had 14 days to appeal the March 1, 2017 judgment of sentence. See Fed. App. R.

4(b)(1)(A). Because he did not file a direct appeal, Movant’s conviction became final when that

14-day period ended on March 28, 2017. Harris v. United States, No. 16-3332, 2017 WL

1379472, at *2 (6th Cir. April 17, 2017) (citing Sanchez–Castellano v. United States, 358 F.3d

424, 427 (6th Cir. 2004) (“When a federal criminal defendant does not appeal to the court of

appeals, the judgment become final upon the expiration of the period in which the defendant

could have appealed to the court of appeals, even when no notice of appeal was filed”)).

Pursuant to 28 U.S.C § 2255(f)(1), the one-year statute of limitations to file a motion to vacate

under § 2255 began to run the next day, and it expired on March 29, 2018.

       The Magistrate Judge cannot determine the exact date that Movant filed his motion to

vacate. Pursuant to the prison mailroom filing rule of Houston v. Lack, 487 U.S. 266, 270–72

(1988), a federal prisoner’s pro se motion to vacate is ordinarily deemed filed on the day that it is

submitted to prison mailing officials. See Towns v. United States, 190 F.3d 468, 469 (6th Cir.

1999). Movant does not indicate when he placed the motion in the prison mail system. (ECF

No. 1649, at PAGE ID # 19591.) Movant, however, indicates that he executed his motion on



                                                 3
January 16, 2020—almost two years after the statute of limitations had already expired. Thus,

even if Movant had placed his motion in the mail system on the same day that he executed it, the

motion would be untimely.

       A motion to vacate under § 2255 can be timely, however, if it is filed within one year of

the date on which any government-created impediment to filing it is removed, 28 U.S.C.

§ 2255(f)(2); within one year of the date on which the asserted right was recognized by the

United States Supreme Court and made retroactively applicable to cases on collateral review, 28

U.S.C. § 2255(f)(3); or within one year of the date on which facts supporting a claim first could

have been discovered through the exercise of due diligence, 28 U.S.C. § 2255(f)(4). Petitioner

does not contend that the government caused him to delay the filing of his § 2255 motion or that

the motion was based on newly discovered facts.

       Nor does Petitioner point to a Supreme Court decision recognizing a new right that was

made retroactively applicable to his case on collateral review. Although unclear, Movant

perhaps asserts that his case has been impacted by United States v. Davis, 139 S.Ct. 2319 (2019),

in which the Supreme Court determined that § 924(c)(3)—the so-called residual clause— is

unconstitutionally vague. (ECF No. 1649, at PAGE ID # 19591.) Nevertheless, Movant did not

plead guilty to and was not convicted of any § 924(c) charges. The Supreme Court’s decision in

Davis, therefore, has no bearing on this case and Movant is not entitled to a different start date

for the statute of limitations pursuant to § 2255(f)(3).

       Construing the motion liberally, it appears that Movant contends that he is entitled to

equitable tolling of the statute of limitations. “Equitable tolling allows courts to review time-

barred habeas petitions provided that a litigant’s failure to meet a legally-mandated deadline

unavoidably arose from circumstances beyond that litigant’s control.” Webb v. United States,



                                                  4
No. 14-5380, 2017 WL 655774, at *5 (6th Cir. Feb. 17, 2017), cert. denied, (U.S. June 26, 2017)

(quoting Keeling v. Warden, 673 F.3d 452, 462 (6th Cir. 2012)). “[The] habeas petitioner must

establish: (1) that he has diligently pursued his rights; and (2) that some extraordinary

circumstance stood in his way and prevented timely filing.” Id. “Petitioner bears the burden of

persuading the court that he or she is entitled to equitable tolling.” Johnson v. United States, 457

F. App’x. 462, 469 (6th Cir. 2012) (quoting McClendon v. Sherman, 329 F.3d 490, 494 (6th Cir.

2003)). Equitable tolling is applied only sparingly. United States v. Sferrazza, 645 F. App’x.

399, 408 (6th Cir. 2016) (citing Robertson v. Simpson, 624 F.3d 781, 783 (6th Cir. 2010)).

       Movant is unable to establish that extraordinary circumstances prevented him from

timely filing. Movant alleges that he did not know about filing deadlines because he is a lay

person and generally alleges that lockdowns hindered his ability obtain paperwork and perform

research. Nevertheless, a prisoner’s pro se incarcerated status, lack of knowledge of the law, and

limited access to the prison’s law library or to legal materials do not justify equitable tolling.

Hall v. Warden, Lebanon Corr. Inst., 662 F.3d 745, 750–51 (6th Cir. 2011). Such conditions are

typical for many prisoners, and thus, they do not constitute extraordinary circumstances. Adams

v. Chillicothe Corr. Inst., No. 2:16-CV-563, 2016 WL 4442826, at *2 (S.D. Ohio Aug. 22,

2016.) Moreover, “[c]ourts have consistently held that general allegations of placement in

segregation and lack of access to legal materials are not exceptional circumstances warranting

equitable tolling, especially where a petitioner does not sufficiently explain why the

circumstances he describes prevented him from timely filing a habeas petition.” Andrews v.

United States, Case No. 17–1693, 2017 WL 6376401, at * 2 (6th Cir. Dec. 12, 2017) (citing

Paulcin v. McDonough, 259 Fed. App’x. 211, 213 (11th Cir. 2007) and United States v. Fredette,

191 Fed. App’x. 711, 713 (10th Cir. 2006)). Such is the case here.



                                                  5
       Movant also asserts that he was waiting for his lawyer to file an appeal, and that after

finding out that his lawyer had failed to do so, Movant “began [his] own research and found that

he could attack these issues through a section 2255.” (ECF No. 1649, at PAGE ID # 19590.)

The Magistrate Judge is not convinced that counsel’s alleged failure to file a direct appeal

constitutes an extraordinary circumstance. Although that a failure might explain why Movant

did not file a timely direct appeal, it has no bearing on his failure to file a timely motion to

vacate. See Brown v. United States, F. App’x. 373, 375 (6th Cir. 2001) (“Ineffective assistance

from counsel does not apply in this context, because [the movant] possessed no right to counsel

in the prosecution of a § 2255 motion”); Mote v. United States, No. 2:12–CR–234, 2018 WL

8544777, at *2, 5 (S.D. Ohio Mar. 6, 2018) (finding that a claim that counsel failed to file an

appeal is not egregious misconduct tantamount to abandonment and thus does not constitute an

extraordinary circumstance that warrants equitable tolling).

       In any event, even if Movant alleged an extraordinary circumstance, he has failed to

allege that he pursued his rights diligently. Movant alleges that he was waiting for counsel to file

a notice for a direct appeal and that at some point he learned that counsel did not do so.

Assuming Movant did, in fact, instruct counsel to file an appeal, he does not allege that he took

any steps to monitor the status of his case since March 28, 2017, due date to file a notice of direct

appeal. Nor does Movant explain when and how he discovered that no notice of appeal had been

filed. And he only summarily describes what steps he took after finding that no appeal had been

filed— i.e., he began his own research. In short, Movant simply does not allege that he was

diligent. See id. (explaining that a 2255 applicant’s mistaken belief that his counsel had filed a

direct appeal did not excuse his failure to diligently monitor his case and discover that no appeal

had been filed); see also Adams v. United State, No. 2:13-CV-234, 2014 WL 5369425, at *4



                                                   6
(S.D. Ohio Oct. 21, 2014) (discussing cases where equitable tolling was not warranted even

though a petitioner’s attorney failed to file a direct appeal).

                                    Recommended Disposition

        For all these reasons, the Magistrate Judge RECOMMENDS that the motion to vacate

be DENIED because it is time-barred and that this action be DISMISSED.

                                     Procedure on Objections

        If any party objects to this Report and Recommendation, that party may, within fourteen

days of the date of this Report and Recommendation, file and serve on all parties written

objections to those specific proposed findings or recommendations to which objection is made,

together with supporting authority for the objection(s). A District Judge of this Court shall make

a de novo determination of those portions of the report or specified proposed findings or

recommendations to which objection is made. Upon proper objections, a District Judge of this

Court may accept, reject, or modify, in whole or in part, the findings or recommendations made

herein, may receive further evidence or may recommit this matter to the Magistrate Judge with

instructions. 28 U.S.C. 636(B)(1).

        The parties are specifically advised that failure to object to the Report and

Recommendation will result in a waiver of the right to have the District Judge review the Report

and Recommendation de novo, and also operates as a waiver of the right to appeal the decision of

the District Court adopting the Report and Recommendation. See Thomas v. Arn, 474 U.S. 140

(1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).


                                                       /s/ Chelsey M. Vascura___
                                                       CHELSEY M. VASCURA
                                                       UNITED STATES MAGISTRATE JUDGE




                                                   7
